Motion by the People to resettle a decision and order of this court dated March 18, 1991 [171 AD2d 805], which determined an appeal from an order of the Supreme Court, Kings County (Egitto, J.), dated February 15, 1989.
Ordered that the motion is granted; and it is further,
Ordered that the decision and order of this court dated March 18, 1991, is resettled by deleting the decretal paragraph thereof and substituting therefor the following:
"Ordered that the order is modified by (1) deleting the provisions thereof granting in their entirety the branches of the defendants’ respective omnibus motions which were to suppress evidence obtained pursuant to court-ordered electronic surveillance, and substituting therefor a provision granting those branches of the defendants’ respective motions only to the extent of suppressing evidence of conversations relating to loansharking activities intercepted prior to the September 2, 1986, amendment of the eavesdropping warrant, and all evidence of intercepted conversations which occurred on September 11 and 12, 1986, and October 10, 1986, and by denying those branches of the defendants’ respective motions *667in all other respects, and (2) deleting the provision thereof granting those branches of the defendants’ omnibus motions which were to dismiss Indictment Nos. 5937/87 and 5939/87 and substituting therefor a provision denying those branches of the motion; as so modified, the order is affirmed insofar as appealed from, the indictments are reinstated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings.” Lawrence, J. P., Eiber, Harwood and Balletta, JJ., concur.